Citation Nr: 0930825	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, including as secondary to 
service connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
NM.


FINDING OF FACT

The Veteran's currently diagnosed acquired psychiatric 
disorders are not related to and did not have their onset 
during active service, a psychosis was not manifest to a 
compensable degree within one year from discharge from 
service, and the currently diagnosed acquired psychiatric 
disorders are not shown to be caused or aggravated by the 
Veteran's service connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, establishing service connection for a disability 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A psychosis which manifests itself to a degree of 10 percent 
or more within one year from separation from active service 
may be service connected even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Schizophrenia and schizoaffective disorder are forms of 
psychotic disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 
9201-9211 (2002).

Service connection may be established if the claimed 
disability is the result of or has been aggravated by a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310 (2008).  This is referred to 
as "secondary service connection."  Similarly, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice connected disease or injury is said 
to have been aggravated by the service connected disease or 
injury.  In cases of aggravation of a Veteran's nonservice 
connected disability by a service connected disability, such 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).

The Veteran claims that his service connected headaches have 
caused an acquired psychiatric disorder (i.e. a psychiatric 
disorder other than PTSD) which he describes as depression.  
The Veteran is also service connected for hypertension, 
laceration scars above the left eye and on the right forearm, 
and acne vulgaris.  For purposes of this decision, the Board 
will consider whether any of the service connected 
disabilities can be deemed as causing or aggravating the 
currently diagnosed acquired psychiatric disorders.

38 C.F.R. § 3.310 was revised during the course of the 
Veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.

The September 2006 revision left substantively unaffected 
those subsections of  
§ 3.310 that address service connection of a disability based 
on causation, as opposed to aggravation of the disability by 
an already service connected disability.  As the revision 
does not affect the outcome of this decision, there is no 
reason to determine which version is applied.

The Veteran's service treatment records (STRs) are negative 
for symptoms or treatment of depression.

None of the medical evidence associated with the claims 
folder demonstrates that a psychosis was manifest within the 
first postservice year.

VA outpatient treatment records diagnose the Veteran with 
depression; however, the records do not indicate that the 
depression was caused by or related to the Veteran's service 
or service connected headaches (or other service connected 
disabilities).  For example, a record dated August 2004, 
which appears to be the first time the Veteran is diagnosed 
with depression, indicates that the Veteran was sad because 
his partner left him and took their newborn child.  He told 
VA that this incident affects his sleep and appetite.  The 
record does not mention headaches causing or affecting the 
Veteran's mental state.  The diagnosis was depression due to 
the Veteran's marital conflict.

Other VA mental health treatment records and Social Security 
Administration (SSA) records fail to refer to or even discuss 
the Veteran's headaches (or other service connected 
disabilities) in relation to his depression and subsequently 
diagnosed disorders.  Rather, these records reflect 
additional diagnoses of cocaine dependence, alcohol 
dependence, major depressive disorder (MDD), paranoid 
disorder not otherwise specified (NOS), and rule out paranoid 
schizophrenia.

The Veteran has submitted a statement from a family member 
that addressed his mental deterioration.  There are also lay 
statements from his former spouse describing the Veteran's 
headaches as causing him to have a "short-fuse" and a 
statement from his mother which describes the Veteran from 
withdrawing from communication when he experiences headaches.  
Furthermore, the record contains the Veteran's assertions 
that his service connected headaches caused his depression.  
However, none of these statements are adequate to find a 
nexus between the two disabilities.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Accordingly, neither the Veteran nor his family members are 
qualified to offer competent medical opinions regarding the 
etiology of the Veteran's acquired psychiatric disorders, 
however diagnosed.

The Board notes the Veteran's argument that his claim is not 
ready to be adjudicated because he was not afforded a VA 
examination in conjunction with his service connection claim.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing an association is a 
low one.  However, there is a threshold.  In this case, there 
is no indication that the currently diagnosed acquired 
psychiatric disorders may be associated with the Veteran's 
service or service connected disabilities.  There is no 
speculative medical evidence of an association.  

Rather, the only medical assessments include an assessment of 
"[d]epression, due to marital conflict."  Furthermore, the 
Veteran has not alleged, and the record does not suggest, 
recurrent or persistent psychiatric symptoms since service.  
The only evidence of a possible association consists of the 
Veteran's lay statements and those of his lay witnesses.

If a Veteran's mere contention, standing alone, that his 
claimed disabilities are related to his service or to a 
service connected disability, is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the Veteran will necessarily so contend.

An interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  The Board does not find that the Veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.

For these reasons, the Board declines to afford the Veteran a 
VA examination or obtain a medical opinion in this case.

As there is no competent evidence of a nexus or even a 
suggestion of a nexus between the Veteran's acquired 
psychiatric disability and his service or service connected 
disabilities, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and that his claim 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the VCAA duty to notify has not been satisfied because 
the March 2005 VCAA letter did not include notice of the 
evidence necessary to substantiate a secondary service 
connection claim.  The Veteran submitted his claim in January 
2005; however, the claim appears to indicate that the Veteran 
seeks service connection on a direct basis or possibly as 
secondary to his service connected headaches.  The Veteran 
was provided a VCAA notice letter in March 2005 that provided 
all elements and notice required for a direct service 
connection claim.  The notice letter did not address the 
requirements for a secondary service connection claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  However, in the recent case of Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the United States Supreme 
Court determined that the Federal's Circuit's "harmless 
error" analysis set forth in Sanders v. Nicholson was too 
complex and rigid, its presumptions imposed unreasonable 
evidentiary burdens upon the VA, and it would too often 
require an appellate court to treat as harmful errors that in 
fact were harmless.  Instead, the Supreme Court held that in 
cases were notice was inadequate, the reviewing court should 
consider the totality of the circumstances in determining 
whether the Veteran was prejudiced by the error.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
Veteran's representative indicated in his Appellant's Brief, 
dated July 2009, his understanding of the elements required 
for service connection on a secondary basis.  In addition, it 
is noted that during the pendency of this appeal the Veteran 
sought service connection for a heart condition secondary to 
his service connected hypertension, and that the Veteran and 
his representative were provided with written notice of the 
criteria necessary for service connection on a secondary 
basis by letter dated December 2006.  Therefore, based upon 
the December 2006 notice and the Appellant's Brief, which 
acknowledges the criteria necessary for a successful 
secondary service connection claim, the Board finds that the 
omission of the criteria for a secondary service connection 
claim in the March 2005 VCAA notice was non-prejudicial and 
did not affect the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and SSA records.  The Veteran submitted 
statements and buddy statements.  As discussed above, the 
Veteran was not afforded a VA medical examination as the 
evidence fails to show any indication that the acquired 
psychiatric disorder may be associated with the Veteran's 
service.

Significantly, neither the Veteran nor his representative has 
otherwise identified, and the record does not indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


